Citation Nr: 0726538	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to a disability rating greater than 10 
percent for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The appellant testified before the undersigned at a Board 
videoconference hearing in June 2007.  A transcript of that 
hearing has been associated with the claims folder.


REMAND

The Board notes that additional medical evidence has been 
associated with the veteran's claims folder since the RO 
issued its most recent statement of the case in November 
2004.  This medical evidence consists of VA outpatient 
treatment records.  Although these records are relevant to 
the each of the veteran's claims on appeal, the RO did not 
furnish the veteran and his representative with a 
supplemental statement of the case addressing that evidence.  
See 38 C.F.R. § 19.31 (when a supplemental statement of the 
case is required).  When readjudicating the claim on remand, 
the RO must take care to consider all the evidence of record, 
including evidence received or submitted since the November 
2004 supplemental statement of the case.    

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence 
submitted since the last supplemental 
statement of the case and, if any of the 
benefits sought on appeal are denied, the 
RO should furnish the appellant and his 
representative a supplemental statement of 
the case on the issues on appeal and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



